 Case 18-70236         Doc 26      Filed 01/04/19 Entered 01/04/19 10:31:40                Desc Main
                                     Document     Page 1 of 3




SIGNED THIS 3rd day of January, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION AT ABINGDON

IN RE:                                                   )
                                                         )       Chapter 7
GARY D. HUGHES & MAYNA R. HUGHES,                        )       Case No. 18-70236
                                                         )
         Debtors.                                        )

   ORDER GRANTING MOTION TO APPROVE COMPROMISE RESULTING IN
                RESOLUTION OF CASE WITH TERMS

          The matter before the Court is the motion to approve compromise filed by the United

 States Trustee, by counsel. Having reviewed the pleadings and heard the statements made at

 a hearing before the Court, the Court finds that: jurisdiction is proper; venue is proper; this

 is a core proceeding; all creditors were given notice of the relief requested in the motion; no

 party in interest objected; and, cause exists to grant the relief contained in this order. It is hereby,

         ORDERED that the motion is GRANTED, and it is further

         ORDERED that adversary proceeding No. 18-07021 is dismissed, and it is further

         ORDERED that this case shall continue for the purpose of administering the assets of the

 estate and any other matters that may arise, and it is further
Case 18-70236        Doc 26     Filed 01/04/19 Entered 01/04/19 10:31:40              Desc Main
                                  Document     Page 2 of 3




      ORDERED that this chapter 7 case number 18-70236 shall be closed in accordance with

the normal procedures of the Clerk’s office after the case has been fully administered without the

entry or denial of a discharge as to Mayna R. Hughes, and it is further

      ORDERED that nothing in this Order shall alter Gary D. Hughes’ entitlement to a discharge

and the Clerk shall enter an Order granting him a discharge in accordance with its normal

procedures; and it is further

      ORDERED that Mayna R. Hughes shall be barred from filing a bankruptcy case pursuant

to any chapter in any bankruptcy court for one year from the date of the closing of this case.

        The Clerk is directed to serve copies of this order on all parties in interest shown on the

mailing matrix maintained by the Clerk for this case.

                                      **END OF ORDER**
Case 18-70236       Doc 26     Filed 01/04/19 Entered 01/04/19 10:31:40       Desc Main
                                 Document     Page 3 of 3



We ask for this:                               Seen and Agreed to:

JOHN P. FITZGERALD, III                        By: Robert T. Copeland by Margaret K.
Acting United States Trustee for Region Four   Garber with permission given by email on
                                               1/3/19
By: /s/ Margaret K. Garber                     Robert T. Copeland (VSB #14575)
Margaret K. Garber (VSB No. 34412)             Copeland Law Firm, PC
Assistant United States Trustee                PO Box 1296
Office of the United States Trustee            Abingdon, Virginia 24212
210 First Street, Suite 505                    276-628-9525
Roanoke, Virginia 24011                        276-628-4711 (fax)
540-857-2806                                   rtc@rcopelandlaw.com
Margaret.K.Garber@usdoj.gov                    Counsel for Manya R. Hughes
